     Case 1:18-cv-00808-NONE-EPG Document 78 Filed 08/31/21 Page 1 of 1
1

2

3

4

5

6

7                                     UNITED STATES DISTRICT COURT

8                                EASTERN DISTRICT OF CALIFORNIA

9

10    KEVIN ALLEN,                                      Case No. 1:18-cv-00808-NONE-EPG (PC)
11                       Plaintiff,                     ORDER REQUIRING DEFENDANTS TO
                                                        RESPOND TO PLAINTIFF’S MOTION
12           v.                                         FOR COURT TO ORDER THE PRISON TO
                                                        ALLOW PLAINTIFF TO CALL HIS
13    DR. SPAETH, et al.,                               ATTORNEY AND FAMILY
14                       Defendants.                    FOURTEEN-DAY DEADLINE
15

16          Kevin Allen (“Plaintiff”), a prisoner in the custody of the California Department of

17   Corrections and Rehabilitation, is proceeding in forma pauperis in this civil rights action pursuant

18   to 42 U.S.C. § 1983. On August 30, 2021, Plaintiff filed a motion pro se, asking the Court to

19   order the prison to allow Plaintiff to call his attorney and family. (ECF No. 77).

20          The Court hereby gives Defendants fourteen days from the date of service of this order to

21   respond to Plaintiff’s motion. Defendants should address the best dates and times for Plaintiff’s

22   institution of confinement to make Plaintiff available for telephone calls between Plaintiff and his

23   attorneys.
     IT IS SO ORDERED.
24

25      Dated:     August 31, 2021                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26

27
28

                                                       1
